Case 19-17846-amc      Doc 17    Filed 03/09/20 Entered 03/09/20 18:39:39           Desc Main
                                 Document     Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                   PHILADELPHIA DIVISION

      IN RE:                            )
      AVERY B. WADLINGTON, JR.          )               CHAPTER 13
      JANIELE WADLINGTON                )
               Debtor(s)                )               CASE NO. 19-17846 (AMC)
                                        )
      AMERICAN HONDA FINANCE            )
      CORPORATION d/b/a HONDA FINANCIAL )               HEARING DATE: 4-7-20 at 11:00 AM
      SERVICES, ADMINISTRATOR FOR       )
      HONDA LEASE TRUST                 )
               Moving Party             )               11 U.S.C. 362
                                        )
           v.                           )
                                        )
      AVERY B. WADLINGTON, JR.          )
      JANIELE WADLINGTON                )
               Respondent(s)            )
                                        )
      WILLIAM C. MILLER                 )
               Trustee
                      MOTION FOR RELIEF FROM THE AUTOMATIC STAY

      TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

             Comes now American Honda Finance Corporation d/b/a Honda Financial Services, as
      Administrator For Honda Lease Trust (“Honda”) filing this its Motion For Relief From The
      Automatic Stay (“Motion”), and in support thereof, would respectfully show:

             1. On December 17, 2019, Avery and Janiele Wadlington filed a voluntary petition under
      Chapter 13 of the Bankruptcy Code.
             2. This Court has jurisdiction of the Motion by virtue of 11 U.S.C. 105, 361 and 362, and
      28 U.S.C. 157 and 1334.
             3. On August 15, 2018, the Debtor(s) executed a Closed End Vehicle Lease Agreement
      for the lease of a 2018 Honda Pilot bearing vehicle identification number
      5FNYF6H54JB072066. The Lease was assigned to Honda Lease Trust and the Debtors became
      indebted to Honda in accordance with the terms of same. Honda Lease Trust is the owner of the
      vehicle. American Honda Finance Corporation, doing business as Honda Financial Services, is


                                                   Page 1
Case 19-17846-amc        Doc 17    Filed 03/09/20 Entered 03/09/20 18:39:39            Desc Main
                                   Document     Page 2 of 2


      the administrator of the lease. True copies of the Lease Agreement and Title to the vehicle are
      annexed hereto as exhibits A and B.
              4. The Debtor’s account is past due from January 15, 2020 through February 15, 2020,
      with arrears in the amount of $935.00.
              5. American Honda Finance Corporation, d/b/a Honda Financial Services, Administrator
      For Honda Lease Trust alleges that the automatic stay should be lifted for cause under 11 U.S.C.
      362(d)(1) in that Honda lacks adequate protection of its interest in the vehicle as evidenced by
      the following:
                       (a) The Debtors are failing to make payments directly to Honda in accordance
              with the Lease Agreement and are failing to provide Honda with adequate protection.
                       (b) The Debtors fail to assume the Lease in their Chapter 13 Plan.


              WHEREFORE PREMISES CONSIDERED, American Honda Finance Corporation
      respectfully requests that upon final hearing of this Motion, (1) the automatic stay will be
      terminated as to American Honda to permit American Honda to seek its statutory and other
      available remedies; (2) that the stay terminate upon entry of this Order pursuant to the authority
      granted by Fed.R.Bank.P., Rule 4001(a)(3) and (3) American Honda be granted such other and
      further relief as is just.




      Respectfully submitted,

      /s/ William E. Craig
      William E. Craig
      Morton & Craig LLC
      110 Marter Avenue, Suite 301
      Moorestown, NJ 08057
      Phone: 856/866-0100, Fax: 856/722-1554
      Local Counsel for American Honda Finance Corporation
      d/b/a Honda Financial Services, Administrator for Honda Lease Trust




                                                     Page 2
